                 Case 3:19-cv-06083-BHS Document 32 Filed 06/23/20 Page 1 of 2



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     BRENNAN PATRICK PENROSE,                         CASE NO. C19-6083 BHS
 8
                             Petitioner,              ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION AND
                                                      DENYING PETITIONER’S
10   DONALD HOLBROOK,                                 MOTION
11                           Respondent.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable J. Richard Creatura, United States Magistrate Judge, Dkt. 29, and

15   Petitioner Brennen Penrose’s (“Penrose”) motion, Dkt. 30, and objections to the R&R,

16   Dkt. 31.

17          On April 17, 2020, Judge Creatura issued the R&R recommending that the Court

18   dismiss Penrose’s petition as time-barred. Dkt. 29. On April 29, 2020, Penrose filed a

19   motion to docket court calendar. Dkt. 30. On April 30, 2020, Penrose filed objections to

20   the R&R. Dkt. 31.

21          The district judge must determine de novo any part of the magistrate judge’s

22   disposition that has been properly objected to. The district judge may accept, reject, or


     ORDER - 1
              Case 3:19-cv-06083-BHS Document 32 Filed 06/23/20 Page 2 of 2



 1   modify the recommended disposition; receive further evidence; or return the matter to the

 2   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 3          In this case, Penrose requests legal advice from the Court and objects to the R&R.

 4   First, Penrose asks what legal avenues are available to him continue his appeal of

 5   unresolved legal issues. Dkt. 30-1 at 1. Not only is the Court precluded from giving

 6   parties legal advice, but the Court is also unable to determine what legal issues are

 7   unresolved. Therefore, the Court denies Penrose’s unspecific motion.

 8          Second, Penrose fails to establish that his current petition is timely. Instead, he

 9   raises an entirely new argument that the Washington Department of Corrections is failing

10   to give him credit for time served. The Court declines to address the new issue raised for

11   the first time in objections to an R&R. Therefore, the Court having considered the R&R,

12   Penrose’s objections, and the remaining record, does hereby find and order as follows:

13          (1)    The R&R is ADOPTED;

14          (2)    Penrose’s petition is DISMISSED as time-barred;

15          (3)    A Certificate of Appealability is DENIED;

16          (4)    Penrose’s motion, Dkt. 30, is DENIED; and

17          (5)    The Clerk shall enter a JUDGMENT and close the case.

18          Dated this 23rd day of June, 2020.

19

20

21
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

22


     ORDER - 2
